DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 61/779,371, fails (see below) to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, this application fails to disclose the ‘residence time’ and ‘offset port’ limitations.
The Examiner notes that support for the instant claims has been found in PCT/US2014/026547.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 3/13/2014, this being the filing date of PCT/US2014/026547.

Claim Objections
Claims 175 and 186 are objected to because of the following informalities:  In claim 175, line 3, “at” should be replaced with -of-; In claim 186, line 2, “at” should be replaced with -of-.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 170-176, 178, and 180 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 170 recites the limitation “15-35 degrees Celsius,” however Examiner maintains that there does not appear to be sufficient support for this specific claim limitation in the specification.  While Examiner acknowledges Applicant’s arguments, it appears as though paragraph 148 of the published Application would be more relevant, since it recites a temperature differential of about ‘15-25 degrees Celsius’ along with the claimed ‘residence time’ and ‘flow rate’.  Alternatively, paragraph 34 of the published Application (which Applicant has cited in the Arguments) describes the temperature upon exiting the cartridge, and makes no mention of ‘residence time’ or ‘flow rate’.  Furthermore, even if this paragraph was considered relevant to the specific claim limitation, it would only support a temperature differential of ‘20-30 degrees Celsius’.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 181-188 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 181 recites the limitation "a fluid supply line" in line 14.  The antecedent basis for this limitation is confusing because it has already been recited.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 170-176, 178, and 180-188 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,368,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 170, 172-173, 175, 178, and 180 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold, U.S. 2012/0095536 (hereinafter Machold) in view of Ford, U.S. 5,381,510 (hereinafter Ford).
Regarding claims 170 and 178, Machold discloses (note figs. 9-11B) a heat exchanger cartridge comprising: a thermally conductive surface (502 – note paragraphs 139-142) and structure (500) defining a fluid channel (504); and a ‘biasing mechanism’ (one of the ‘detent/depression’ locking arrangements described in paragraph 154); wherein the cartridge includes inlet and outlet ports (junctions between ‘452’ and catheter tubes) configured to connect to fluid supply and outlet lines (i.e., catheter tubes) at a first end of the inlet/outlet port, wherein a second end of the inlet/outlet port is (indirectly) connected to the fluid channel (see fig. 10B); and wherein the fluid channel is necessarily dimensioned to provide the claimed residence time (as best understood – see breadth of temperature and flowrate parameters).  However, Machold fails to explicitly disclose that the inlet port has a sloped profile with a height at the first end of the inlet port being greater than a height of the second end of the inlet port.  Ford teaches (note figs. 1, 2, and 7) a similar system comprising a heat exchanger cartridge having a fluid channel (308) with an inlet port (112), wherein the inlet port has a sloped profile with a height at a first end (adjacent a supply tube) of the inlet port being greater than a height of a second end (adjacent the fluid channel) of the inlet port.  It is well known in the art that these different fluid port configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified Machold to comprise an inlet port having a sloped profile with a height at the first end of the inlet port being greater than a height of the second end of the inlet port.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid port configurations in order to produce a predictable result (see MPEP 2143).
Regarding claims 172-173, Machold discloses (see above) a heat exchanger cartridge that is capable of being configured in a convex manner when disengaged from a cooling device (note fig. 11B), and a substantially flat manner when engaged with the cooling device (note fig. 11A). 
Regarding claim 175, Machold discloses (see above) a heat exchanger cartridge comprising a thermally-conductive first plate (502) coupled to a second plate (500), the first plate having the claimed thickness (note paragraph 142).
Regarding claim 180, Machold discloses (see above) a heat exchanger cartridge wherein at least one side of the cartridge includes structure defining a ‘notch’ (622) configured to align with a ‘key’ (i.e., detent) formed on a surface of the cooling device for automatic alignment and biasing of the cartridge when engaged to the cooling device (i.e., this notch/key arrangement has been interpreted as the other of the ‘detent/depression’ locking arrangements described in paragraph 154).
Claim(s) 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Ford as applied to claims 170, 172-173, 175, 178, and 180 above, and further in view of Smisson, U.S. 7,975,491 (hereinafter Smisson) and Bouthillier, U.S. 2009/0125014 (hereinafter Bouthillier).
Regarding claim 171, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a biasing mechanism.  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Smisson teaches (note fig. 2d) a similar device comprising a cooling device (250) and a heat exchanger cartridge (100) that are removably coupled to each other via a biasing mechanism, wherein the biasing mechanism comprises a pair of corresponding components (‘210’ and ‘290’) at each opposing end (along the perimeter) of the cartridge.  It is well known in the art that these different biasing/engaging configurations (along with a wide variety of other configurations; e.g., a configuration using magnetic components as in paragraph 35 of Bouthillier) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system in accordance with the claim.  This is because this modification would have merely comprised a simple substitution of interchangeable biasing/engaging configurations in order to produce a predictable result (see MPEP 2143).  

Claim(s) 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Ford as applied to claims 170, 172-173, 175, 178, and 180 above, and further in view of Bouthillier.
Regarding claim 174, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a biasing mechanism.  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Bouthillier teaches a similar system that can utilize a wide variety of mechanisms (including magnets) for biasing comparable components against each other (paragraph 35).  It is well known in the art (as can be seen in Bouthillier) that these different biasing mechanisms are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the biasing mechanism of Machold to comprise a plurality of magnets.  This is because this modification would have merely comprised a simple substitution of interchangeable biasing mechanisms in order to produce a predictable result (see MPEP 2143).

Claim(s) 176 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Ford as applied to claims 170, 172-173, 175, 178, and 180 above, and further in view of Streeter, U.S. 4,919,134 (hereinafter Streeter).
Regarding claim 176, Machold discloses (see above) a cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate comprises an insulation material (note paragraph 140).  However, Machold fails to explicitly disclose a second plate that includes a groove defining a portion of the fluid channel.  Streeter teaches (note fig. 2; abstract) a similar cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate includes a groove defining the fluid channel.  It is well known in the art that these different cartridge-channel configurations (i.e., channel between surfaces vs channel recessed into one surface and covered by another) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the cartridge to comprise a second plate that includes a groove defining a portion of the fluid channel.  This is because this modification would have merely comprised a simple substitution of interchangeable cartridge-channel configurations in order to produce a predictable result (see MPEP 2143).     

Claims 181 and 183-188 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Streeter and Ford.
Regarding claims 181 and 183, Machold discloses (note figs. 9-11B) a heat exchanger cartridge comprising: a plate having a thermally conductive surface (502 – note paragraphs 139-142), and a ‘thermoformed’ (necessarily) cover (500), wherein the cover is coupled to the conductive surface thereby defining a fluid channel (504) therebetween; wherein the cartridge is removably couplable to a cooling device (404) in the claimed manner; and wherein the cartridge includes a first and second port (junction between ‘452’ and catheter tubes) positioned ‘proximate’ to and in fluid communication with a respective end of the fluid channel, the ports being configured to connect to respective fluid lines along axes that are parallel to and offset from the fluid channel at the respective ends (note fig. 10B).  However, Machold fails to explicitly disclose a thermoformed cover that includes a groove defining the fluid channel (in conjunction with the thermally conductive surface).  Streeter teaches (note fig. 2; abstract) a similar cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate includes a groove defining the fluid channel.  It is well known in the art that these different cartridge-channel configurations (i.e., channel between surfaces vs channel recessed into one surface and covered by another) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the cartridge to comprise a thermoformed cover that includes a groove defining the fluid channel.  This is because this modification would have merely comprised a simple substitution of interchangeable cartridge-channel configurations in order to produce a predictable result (see MPEP 2143).  Machold further fails to explicitly disclose that the first (i.e., inlet) port has a sloped profile with a height at a first end (adjacent the catheter tube) of the first port being greater than a height of a second end (adjacent the fluid channel) of the first port.  Ford teaches (note figs. 1, 2, and 7) a similar system comprising a heat exchanger cartridge having a fluid channel (308) with an inlet port (112), wherein the inlet port has a sloped profile with a height at a first end (adjacent a supply tube) of the inlet port being greater than a height of a second end (adjacent the fluid channel) of the inlet port.  It is well known in the art that these different fluid port configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified Machold to comprise a first port (connecting the ‘parallel/offset’ fluid line and the planar fluid channel) having a sloped profile with a height at the first end of the first port being greater than a height of the second end of the first port.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid port configurations in order to produce a predictable result (see MPEP 2143).
Regarding claims 184-185, Machold discloses (see above) a heat exchanger cartridge that is capable of being configured in a convex manner when disengaged from a cooling device (note fig. 11B), and a substantially flat manner (as best understood by Examiner) when engaged with the cooling device (note fig. 11A). 
Regarding claim 186, Machold discloses (see above) a heat exchanger cartridge wherein the plate including the thermally-conductive surface has the claimed thickness (note paragraph 142).
Regarding claim 187, Machold discloses (see above) a heat exchanger cartridge further comprising a fluid reservoir (474 – note paragraph 134) contained therein. 
Regarding claim 188, Machold discloses (see above) a heat exchanger cartridge wherein at least one side of the cartridge includes structure defining a ‘notch’ (622) configured to align with a ‘key’ (i.e., detent) formed on a surface of the cooling device for automatic alignment and biasing of the cartridge when engaged to the cooling device (note paragraph 154).
 
Claim 182 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Streeter and Ford as applied to claims 181 and 183-188 above, and further in view of Bouthillier.
Regarding claim 182, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a ‘biasing mechanism’ (see ‘locking arrangement’ in paragraph 154).  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Bouthillier teaches a similar system that can utilize a wide variety of mechanisms (including magnets) for biasing comparable components against each other (paragraph 35).  It is well known in the art (as can be seen in Bouthillier) that these different biasing mechanisms are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the biasing mechanism of Machold to comprise a plurality of magnets.  This is because this modification would have merely comprised a simple substitution of interchangeable biasing mechanisms in order to produce a predictable result (see MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794